UNANIMOUS CONSENT IN LIEU OF A SPECIAL MEETING OF DIRECTORS OF MAX SOUND
CORPORATION

 

Extension of Paul Myers Employment Agreement

 

Dated: April 2, 2015

 

The undersigned, being the directors of MAX SOUND CORPORATION, a corporation of
the State of Delaware ("Corporation”, “Employer” or “Company”), does hereby
authorize and approve the actions set forth in the following resolutions without
the formality of convening a meeting, and does hereby consent to the following
action of this Corporation, which actions are hereby deemed effective as of the
date hereof:

 

WHEREAS, pursuant to the Employment Agreement entered into between the Company
and Paul D. Myers (“Employee”), on November 26, 2012 (the “Agreement”), the
Company and its Board of Directors in good faith have carried forward the Terms
and Recitals found there within.

 

WHEREAS, in connection with the above determination, the Board of Directors
deems it to be in the best interest of the Corporation to adopt the resolutions
set forth below:

 

NOW, THEREFORE, BE IT

 

RESOLVED, The Board of Directors deems it in the best interests of the Company
to renew the Employment Agreement with Paul D. Myers for a two-year period,
ending on November 27, 2016. Be it further

 

RESOLVED, that the Employee shall continue to receive 125,000 shares of common
stock per quarter, and upon such issuance, such shares shall be validly issued,
fully paid and nonassessable. Be it further

 

RESOLVED, The Company shall be obligated to pay the Employee a salary of $10,000
per month (the “Base Salary”), payable in accordance with the Employer’s regular
payroll procedure. The Company shall increase the Employee’s monthly base salary
to $14,000 per month in the event that the Corporation receives $1,000,000 from
funding or revenues in the 2015 calendar year. Be it further

 

RESOLVED, that the proper officers of the Corporation be, and each of them
hereby is, empowered to approve or authorize, as the case may be, such further
action and the preparation, execution, and delivery of all such further
instruments and documents in the name and on behalf of the Corporation, and to
pay all such expenses and taxes, as in their judgment shall be necessary,
proper, or advisable in order to carry out the intent and accomplish the
purposes of the foregoing resolutions; and be it further

 

RESOLVED, that as used in the foregoing resolutions, the term “the proper
officers” of the Corporation shall mean the Chief Executive Officer, the
President, and the Chief Financial Officer of the Corporation, and each of them,
and with respect to matters involving only certification, attestation or
countersignatures, any Secretary or Assistant Secretary of the Corporation; and
that the proper officers of the Corporation be, and each of them acting alone
hereby is, authorized and empowered, acting in the name and on behalf of the
Corporation, to take such action and to execute and deliver all agreements,
documents, and instruments referred to expressly or generally in the preceding
resolutions, and any amendments, supplements, or modifications to any of such
agreements, documents, and instruments; such actions, agreements, documents,
instruments, amendments, supplements, and modifications shall be in such form
and substance as the proper officer executing the same may, in his or her sole
discretion, deem to be in the best interest of the Corporation in connection
with or arising out of the actions contemplated by the foregoing resolutions;
and be it further

 

RESOLVED, that any and all actions heretofore taken by the directors or officers
of the Corporation on behalf of the Corporation in furtherance of the actions
authorized or contemplated by the foregoing resolutions be, and they hereby are,
ratified, approved, and confirmed in all respects, including, without
limitation, the execution and delivery of any documents and instruments,
including amendments, supplements, or modifications thereto as have been
necessary or appropriate in order to effectuate the actions contemplated by the
foregoing resolutions; and be it further

 

RESOLVED, that this written consent may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and that facsimile signatures shall be deemed to
have the same effect as originals; and be it further

 

 

RESOLVED, that this written consent shall be filed with the minutes of meetings
of the Board and shall be treated for all purposes as action taken by the Board
at a meeting.

 

[Signatures follow on next page]

 

 

IN WITNESS WHEREOF, the undersigned, constituting all of the members of the
Board, have executed this Unanimous Written Consent of the Board of Directors in
Lieu of a Special Meeting as of the date first above written.

 

[image_011.jpg]

 

 

 